                            Case 2:19-cr-00290-JD Document 61 Filed 11/19/20 Page 1 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsylvania
                                                         )
               UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                           v.                            )
                                                         )
                                                         )    Case Number:         DPAE2:19CR000290-002
                  WILLIAM LUCZKOWSKI
                                                         )    USM Number:          77239-066
                                                         )
                                                         )    Laurence Harmelin, Esquire
                                                         )    Defendant’s Attorney
THE DEFENDANT:
X   pleaded guilty to count(s)      1, 2, 3, and 4 of the Indictment.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended             Count
18 U.S.C. § 1343                  Wire fraud.                                                               07/03/2014         1
18 U.S.C. § 1343                  Wire fraud.                                                               08/01/2014         2
18 U.S.C. § 1343                  Wire fraud.                                                               09/03/2014         3
42 U.S.C. § 408 (a)(4)            Social security fraud.                                                    02/29/2016         4


       The defendant is sentenced as provided in pages 2 through                 6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s)                                                 is         are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          November 12, 2020
                                                                          Date of Imposition of Judgment


                                                                          /s/ Hon. Jan E. DuBois
                                                                          Signature of Judge




                                                                          Jan E. DuBois, U.S.D.J.
                                                                          Name and Title of Judge


                                                                          November 12, 2020
                                                                          Date
                           Case 2:19-cr-00290-JD Document 61 Filed 11/19/20 Page 2 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4—Probation
                                                                                                      Judgment—Page     2     of        6
 DEFENDANT:               WILLIAM LUCZKOWSKI
 CASE NUMBER:             DPAE2:19CR000290-002
                                                              PROBATION
 You are hereby sentenced to probation for a term of:
 Five (5) years on Counts One, Two, Three and Four of the Indictment, all such terms of probation to be served concurrently.




                                                     MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined by the court.
                The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
 4. X     You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.     You must participate in an approved program for domestic violence. (check if applicable)
 7.     You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,          fines,



 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                          Case 2:19-cr-00290-JD Document 61 Filed 11/19/20 Page 3 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A — Probation
                                                                                                Judgment—Page        3       of          6

DEFENDANT:                  WILLIAM LUCZKOWSKI
CASE NUMBER:                DPAE2:19CR000290-002

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                   Date
                          Case 2:19-cr-00290-JD Document 61 Filed 11/19/20 Page 4 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4B — Probation
                                                                                             Judgment—Page     4     of         6
DEFENDANT:                WILLIAM LUCZKOWSKI
CASE NUMBER:              DPAE2:19CR000290-002

                                                ADDITIONAL PROBATION TERMS

         1.        Beginning as soon as arrangements can be made defendant shall be placed in home detention with voice
recognition monitoring, not electronic monitoring, at his residence at 12024 Academy Road, Philadelphia, Pennsylvania
19154, for a period of twelve (12) months. During such period, defendant shall remain at his place of residence, and shall be
permitted to leave his residence only to obtain medical treatment, to attend religious services, to shop for necessities, and for
any other reason approved in advance by the United States Probation Office.
         Defendant shall maintain a telephone at his place of residence without any “call forwarding,” “caller ID,” "call
waiting," modems, answering machines, cordless telephones, or other special services while he is in home detention under
voice recognition monitoring. While in home detention under voice recognition monitoring, defendant shall comply with all
of the applicable rules and regulations of the United States Probation Office.
         Defendant shall not be required to pay the cost of voice recognition monitoring.
         2.        Defendant shall participate in a mental health program for evaluation and/or treatment including, but not
limited to, the furnishing of urine specimens, and shall comply with all of the rules of such program until satisfactorily
discharged;
         3.        Defendant shall participate in a substance abuse program for evaluation and/or treatment including, but not
limited to, the furnishing of urine specimens, and shall comply with all of the rules of such program until satisfactorily
discharged;
         4.        Defendant shall pay the restitution imposed by this Judgment in monthly installments of not less than
$100.00, beginning in thirty (30) days;
         5.        Defendant shall pay the special assessment imposed by this Judgment in monthly installments of not less
than $25.00, beginning in thirty (30) days;
         6.        Defendant shall not incur new credit charges or open additional lines of credit without the prior approval of
the United States Probation Office until his restitution is paid-in-full;
         7.        Defendant shall provide the United States Probation Office with access to any requested financial documents
or other financial information;
         8.        Defendant shall notify the United States Probation Office of any assets received after imposition of this
Order, and shall not disperse his interest in any assets including, but not limited to, income tax refunds, inheritance, insurance
and lawsuit settlements, or gambling winnings, without the prior approval of the United States Probation Office; and,
         9.        Defendant shall not encumber or liquidate his interest in any assets unless the proceeds are to be used in
payment of defendant’s restitution.
                           Case 2:19-cr-00290-JD Document 61 Filed 11/19/20 Page 5 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                        Judgment — Page   5        of        6
 DEFENDANT:                       WILLIAM LUCZKOWSKI
 CASE NUMBER:                     DPAE2:19CR000290-002
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment             Restitution               Fine                     AVAA Assessment*               JVTA Assessment**
 TOTALS          $ 400.00                  $ 94,262.00                $ 0.00                   $ 0.00                         $ 0.00


      The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 X    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                              Total Loss***                       Restitution Ordered                       Priority or Percentage
 See page 6 (Sheet 6).




 TOTALS                              $                                      $

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      X     the interest requirement is waived for             fine     X       restitution.
            the
            the interest requirement for           fine          restitution is modified as follows:
            the
 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                           Case 2:19-cr-00290-JD Document 61 Filed 11/19/20 Page 6 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page        6      of           6
 DEFENDANT:                WILLIAM LUCZKOWSKI
 CASE NUMBER:              DPAE2:19CR000290-002

                                                        SCHEDULE OF PAYMENTS
 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $                               due immediately, balance due
                not later than                           , or
                in accordance with     C        D,        E, or                     F below; or
                                       ,
 B         Payment to begin immediately (may be combined with                  C,           D, or         F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F    X    Special instructions regarding the payment of criminal monetary penalties:
           Defendant shall pay restitution in the total amount of $ 94,262.00, to Social Security Administration. Restitution is due
           immediately. Interest on the restitution is waived. Defendant’s restitution payments shall be made payable to the U.S. Treasury
           and forwarded to the Clerk, United States District Court for the Eastern District of Pennsylvania, for distribution to Social
           Security Administration, Debt Management Section, Attn: Court Refund, P.O. Box 2861, Philadelphia, Pennsylvania 19122.

           The Court finds that defendant has sufficient assets, income and income earning potential to warrant imposition of the restitution
           order and payment schedule, taking into account his expenditures for food, clothing, shelter and other necessities. The Court finds
           that defendant has insufficient assets, income and income earning potential to warrant imposition of a fine in addition to the
           restitution obligation. Accordingly, a fine is waived in this case.

           Defendant shall pay a special assessment of $400.00 to the United States of America which shall be due immediately and paid in
           monthly installments of not less than $25.00, beginning in thirty (30) days.
 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
      Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                        Joint and Several                 Corresponding Payee,
      (including defendant number)                          Total Amount                           Amount                           if appropriate



      The defendant shall pay the cost of prosecution.
      The defendant shall pay the following court cost(s):

 X    The defendant shall forfeit the defendant’s interest in the following property to the United States:
      See separate Order of forfeiture dated November 12, 2020.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
